Citation Nr: 1137040	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania





THE ISSUE

Entitlement to an initial compensable rating for impairment of the bilateral inferior alveolar nerve.  





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Veteran's impairment of the bilateral inferior alveolar nerve is manifested by diminished sensation in the lower lip and inner portion of the lower lip and numbness of the chin.  This sensory disturbance results in definite functional impairment, including speech somewhat slurred at times, difficulty sensing whether food is dribbling out of his mouth and onto his face, difficulty drinking out of straws and eating with spoons, and difficulty feeling his face when shaving.  This impairment is most compatible with bilateral moderate incomplete paralysis of the fifth cranial nerve.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent but no higher rating for percent for impairment of the left inferior alveolar nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8205 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent but no higher rating for impairment of the right inferior alveolar nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in November 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although this notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a February 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and reports of a number of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

In his August 2007 claim the Veteran indicated that he had nerve damage from the bottom lip to the bottom of the chin from sleep apnea surgery in 1998.  Upon his follow-up visit in 1998 or 1999 he still had no feeling from the bottom of his upper lip to the bottom of his chin and the doctor informed him that the nerves most likely would not reattach.  He indicated that he continued to experience this lack of feeling.

On September 2007 VA examination, it was noted that the Veteran was found to have sleep apnea with a sleep study done in October 1997.  He reported that in early 1998 he had an uvulopalatopharyngoplasty (UPPP) for treatment of his sleep apnea along with another surgical treatment for sleep apnea involving surgery in the area of the floor of the mouth.  It appeared that the Veteran most likely had a genioglossus advancement, as he was told by the surgeon that his tongue was being brought forward to help open his airway.  The Veteran reported that he was told by the surgeon that as part of his surgery a portion of soft tissue in the floor of the mouth would have to be removed and there might be a risk of temporary or permanent loss of nerve function.  The Veteran reported that he woke from the surgery not being able to feel his anterior chin extending up to his maxillary region bilaterally and inside his entire mouth.  The Veteran reported that he gradually regained sensory capacity on the periphery of this distribution but within a few weeks following the surgery, he had persistent sensory loss of the anterior chin extending to the corners of the mouth and the most anterior portion of the submandibular region as well as the lower jaw, gums and buccal mucosa of the anterior half of the mouth and the floor of the mouth, which had been persistent and stable since.  The Veteran reported that he avoided eating in public, especially soup, as he could very easily dribble soup out of his mouth as he did not feel it until it was dripping onto his chest.  

The Veteran's current symptoms were loss of sensation of the anterior chin and the anterior half of the buccal mucosa and gums and floor of the mouth as described.  He was not currently receiving any treatment for this condition.  The Veteran reported that the nerve damage status post UPPP had had a minimal effect on his ability to perform his usual daily activities as he avoided eating in public, had to take certain medications and avoided certain foods when he did have to eat in public.  In addition, at home, the Veteran had to be careful with brushing his teeth to avoid unintentional trauma to the lower jaw anterior portion.  

The Veteran reported no residual symptoms of sleep apnea, only the residual symptoms as a result of the treatment of his sleep apnea, the numbness in the anterior chin and anterior half of his oral cavity, lower jaw portion as noted.  Physical examination showed that showed that no uvula was present and there appeared to be some scarring in the mouth floor region, apparently due to surgery in the area.  The cranial nerves were grossly intact except for decreased sensation of the cranial nerve V distribution distal to the presumed site of the suspected transaction of the inferior alveolar nerves bilaterally at the level of the floor of the mouth, with loss of sensation from the anterior central chin to the mid portion of the left and right hemisections of the chin and diminished sensation of the lateral aspects of the left and right halves of the chin, with normal sensation with monofilament testing resuming beyond the corners of the mouth bilaterally.  The Veteran had decreased sensation of the anterior lower lip both inside and outside the oral cavity, and loss of sensation of the lower jaw region to the mid portion of the jaw bilaterally, and loss of sensation of the floor of the mouth.  The Veteran had no tongue frenulum present.  The Veteran's smell and taste were not affected by the cranial nerve damage.  The diagnosis was bilateral inferior alveolar nerve neuropathy, a complication likely from genioglossus advancement surgery, performed with uvulopalatopharyngoplasty for treatment of sleep apnea.  

In his March 2008 Notice of Disagreement, the Veteran indicated that the loss of feeling affecting the upper lip was an embarrassment while eating in public.  With the loss of feeling he could not tell when anything was on his face.  He dealt with the public on a daily basis and performed a great deal of business during lunch and dinner meetings.  He had to elect either not to eat or maintain a continuous awareness at all times that something could be on his face.  

On December 2009 VA examination, the Veteran again reported numbness of the chin and upper lip so that food could dribble out of his mouth while eating and he did not feel it.  He also did not feel the sensation on his skin when he was shaving and was vulnerable to cutting himself.  He did not feel dental procedures, which he regarded as a benefit but he did taste his food and all strength regarding the tongue and mouth was normal.  Neurological examination revealed diminished sensation in the lower lip and inner portion of the lower lip.  The chin itself was numb.  Otherwise, the skin of the cheeks had normal sensation and there were no other abnormalities.  The diagnosis was that the Veteran had limited damage to the sensory innervations of the chin, lower lip and inner lip, which could interfere with the cleaning of his face because he could not feel the area of his face when shaving.  

In a January 2011 letter, a private treating dentist indicated that the Veteran's history included having extensive jaw surgery in the military resulting in anterior nerve damage.  This had resulted in difficulty speaking because his lower anterior lip was totally numb.  Additionally, teeth numbers 24 and 25 were necrotic and starting to abcess.  Therefore root canal therapy and lingual composites were required.  The dentist also noted that teeth #23 and 26 were also potentially in need of root canal therapy.  

In a February 2011 letter, a private oral and maxillofacial surgeon indicated that the Veteran had a history of jaw surgery for sleep apnea.  He had superficial numbness of the chin resulting from the surgery and some darkening of the anterior teeth; however, the teeth did not seem to be involved with the osteotomy site and he had never had follow-up for his surgical care.  

In a letter received in April 2011, the Veteran indicated that he had no feeling in the lower lip and chin.  This affected his speech and eating habits.  He noted that he had been informed that his nerves were cut and would never grow back.  

In a May 2011 private consultation report, a private neurologist indicated that following his 1998 surgery, he had decreased sensation over his chin and lower lips.  He did not have any numbness of his neck, lateral cheeks, forehead, nor his periorbital region.  His upper lip was not numb.  He did not have any resolution of his numbness, which should have returned to normal within the first 6 to 12 months after the surgery.  He was impaired by his lower lip numbness in that his speech was now somewhat slurred at times.  He also had difficulty drinking out of straws and eating with spoons.  

Physical examination showed that the oropharynx was pink and moist.  On visual inspection of the mouth, there was obvious loss of the uvula and the soft palate consistent with surgery.  Neurological examination showed that facial sensation was intact to light touch and pinprick except over the lower lip and chin in the distribution of the mental nerves bilaterally.  Palate and tongue was midline with no fasiculations.  The Veteran's speech was predominantly not dysarthritic; however he often did not enunciate his words as clearly as would be expected.  

The Veteran's chin was numb to light touch and pinprick.  The distribution of numbness was in the distribution of the mental nerves bilaterally.  The neurologist commented that the best way to appreciate the dysfunction that can be associated with the lower lip numbness is to envision those times in which one had had their lower lip numbed associated with a dental procedure.  Whenever the neurologist had had jaw numbness associated with a dental procedure, she had frequently had difficulty with eating and drinking as she could not tell where foodstuffs and liquids were in the anterior oral chamber.  She diagnosed the Veteran with bilateral mental neuropathies and obstructive apnea.  She did not think that there would be any spontaneous improvement of his chin numbness.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's hypoesthesia of the left side of the face should be rated under Diagnostic Code 8205 (or 8305 for neuritis or 8405 for neuralgia) for paralysis of the 5th (trigeminal) cranial nerve.

The Veteran's bilateral inferior alveolar nerve neuropathy has been rated as noncompensable under Diagnostic Code 8205.  Under this Code, complete paralysis of the 5th cranial nerve warrants a 50 percent rating, severe incomplete paralysis of the 5th cranial nerve warrants a 30 percent rating, and moderate incomplete paralysis of the 5th cranial nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  The assignment of the rating is dependent on the relative degree of sensory manifestation or motor loss.  Id.  The ratings for the cranial nerves are for unilateral involvement.  When the impairment is bilateral, ratings should be combined but without application of the bilateral factor.   38 C.F.R. 
§ 4.124a

The Board finds that the Veteran experiences a significant level of sensory impairment characterized by diminished sensation in the lower lip and inner portion of the lower lip and numbness of the chin.  This sensory disturbance results in definite functional impairment, including speech somewhat slurred at times, difficulty sensing whether food is dribbling out of his mouth and onto his face, making it extremely challenging to eat in public, difficulty drinking out of straws and eating with spoons, and difficulty feeling his face when shaving.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, the Veteran's inferior alveolar nerve impairment has been most compatible with assignment of a 10 percent rating for incomplete moderate paralysis of the 5th cranial nerve.  38 C.F.R. § 3.102, 4.7.  Thus, as the impairment is bilateral in nature, separate 10 percent ratings are assigned for left inferior alveolar nerve impairment and for right inferior alveolar nerve impairment.  

A higher, 30 percent rating is not warranted for either side, as impairment compatible with severe incomplete paralysis of the fifth cranial nerve is not shown.  In this regard, the Board notes that the inferior alveolar nerve is a branch of the mandibular nerve, which is in turn a branch of the fifth cranial nerve.  Also, there is no indication that even this small branch of the cranial nerve is subject to complete paralysis.  Consequently, the overall impairment of the fifth cranial nerve is not shown to be severe, with the remainder of the nerve manifesting normal function.   Accordingly, the Veteran's level of impairment is best characterized as bilateral moderate incomplete paralysis of the 5th cranial nerve.   

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any time during the rating period.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).



	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent but no higher rating is granted for impairment of the right inferior alveolar nerve subject to the regulations governing the payment of monetary awards.

A 10 percent but no higher rating is granted for impairment of the left inferior alveolar nerve subject to the regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


